Citation Nr: 0934277	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than May 18, 2006, 
for an award of a total rating for individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that an earlier effective date, prior to 
May 18, 2006, should be assigned for the grant of entitlement 
to TDIU.

The Board notes that VA will grant a total rating for 
compensation purposes based on unemployability when the 
evidence shows that the Veteran is precluded, by reason of 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his or her education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §4.16(b) (2008).  The Board does not have 
the authority to assign an extraschedular total disability 
rating for compensation purposes based on individual 
unemployability in the first instance.  Bowling v. Principi, 
15 Vet. App. 1 (2001).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his or her age or 
to any impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In such an instance, the 
law provides that the effective date of the award shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2008); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2008).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In this case, the Veteran filed a VA Form 21-8940, Veteran's 
Application for Increased Compensation based on 
Unemployability, on April 28, 2004.  The RO determined that 
the Veteran did not meet the schedular requirements for TDIU 
until May 18, 2006.  

The duty to assist requires that VA make all reasonable 
efforts to obtain potentially relevant evidence, especially 
evidence within the Federal government's jurisdiction.  In 
this case, the Veteran has reported that he was evaluated for 
VA vocational rehabilitation training in February 2003.  The 
records of any such evaluation would be relevant to the issue 
on appeal.  Accordingly, all extant vocational rehabilitation 
records must be obtained.

As noted above, the Board is prohibited from assigning a TDIU 
on an extraschedular basis in the first instance without 
ensuring that the claim is referred to VA's Director of 
Compensation and Pension (C&P) for consideration of an 
extraschedular rating under 38 C.F.R. § 4.16(b).  Thus, if 
the VA vocational rehabilitation records indicate that the 
Veteran's service connected disability causes 
unemployability, the Board would be required to remand the 
appeal so that it can be referred to the Director of C&P.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's Vocational 
Rehabilitation and Education (VR&E) file 
should be obtained and associated with 
the claims file.  

2.  If and only if any VA vocational 
rehabilitation records dated prior to May 
18, 2006, indicate that the Veteran's 
service-connected disabilities alone 
cause unemployability, the appeal for an 
earlier effective date for the grant of 
TDIU should be referred to VA's Director 
of C&P for adjudication in accordance 
with 38 C.F.R. § 4.16(b).  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



